      Case 1:19-cv-03256-TOR      ECF No. 21   filed 08/18/20   PageID.245 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ANDREA CASTRO,
                                                   NO: 1:19-CV-3256-TOR
 8                             Plaintiff,
                                                   ORDER ON VOLUNTARY
 9          v.                                     DISMISSAL WITH PREJUDICE

10    COLUMBIA STATE BANK, a
      Washington Bank Corporation; DAVI
11    BAER, individually and in his
      supervisory capacity; and KELLY
12    KELLY, individually and in her
      supervisory capacity,
13
                               Defendants.
14

15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

17   Prejudice (ECF No. 20). The stipulation is filed pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(ii) and provides that each party will bear their own costs

19   and fees. The Court has reviewed the record and files herein, and is fully

20   informed.



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
      Case 1:19-cv-03256-TOR      ECF No. 21    filed 08/18/20   PageID.246 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 2   a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5   DISMISSED with prejudice, each party shall bear their own costs and fees.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED August 18, 2020.

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
